DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed process is referred to “a process without using the additive”. It is unclear 1) what kind of reaction this process is 2) under which condition this process is operated, and 3) what kind of catalyst is used.
Regarding claim 4, it is unclear which chemical formula of the iron oxide is. Note that iron have several forms of oxide.  
“The ZSM-5” recited in claims 11 and 12 should be recited as ---the ZSM-5 molecular sieve---.


    Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chester et al (6,852,214 B1).
Chester discloses a process of cracking a hydrocarbon feedstock in the presence of a mixture of a FCC catalyst and an additive ZSM-5 zeolite having iron in the framework to produce a product containing propylene (the abstract; col. 2, lines 34-65; col. 3, line 61 to col. 4, line 58; examples, namely example 14). Note in table 14, C3= yield increases remarkably when Fe-ZSM-5 additive is used.
In example 9, Chester discloses operating the reaction at 525oCclaim 2.
Regarding claim 8-10, Chester discloses the additive also contains matrix materials such as alumina, silica-alumina and clay and the amount of matrix relative to the sieve is from 20:80 to 80:20 by weightclaim 11 (col. 7, lines 18-29).



  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al (6,852,214).
Chester discloses a process as discussed above.
Chester discloses that the additive contains from 0.2 to 5 weight percent of metal (col. 7, lines 57-60). Chester also discloses several exemplified [Fe]ZSM-5 having different weight percentages of iron and aluminum in table 6 of example 6.
Chester does not disclose (1) the amount is measured as iron oxide as recited in claim 4 and (2) molar ratio of framework iron to framework aluminum as recited in claim 5. However, (1) as shown in table 6, it appears that the iron loading percentage as disclosed in table 6 is based on iron oxide since the [Fe]ZSM-5 on columns 3 and 4 is more than 5 % weight percent (col. 7, lines 57-60) and (2) Chester discloses that the additive contains from a very low weight percent of metal such as 0.2 wt.%. (col. 7, lines 57-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chester additive by selecting appropriate amount of iron as the framework for the additive and appropriate molar ratio of the framework iron to framework aluminum to arrive at the applicants’ claimed process except the criticality can be shown by applicants.

Claims 3 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al (6,852,214) in view of Ravichandran et al (2016/0216242).
Chester discloses a process as discussed above.
Chester does not disclose the additive also contains phosphorus, namely P2O5 as recited in claims 3 and 6. However, Ravichandran discloses an FCC additive contains phosphorus, namely P2O5 (the abstract; 0002; 0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chester process by adding phosphorus in the additive since Ravichandran discloses that phosphates are effectively used to stabilize the zeolite by ageing and minimize/prevent the dealumination of zeolite during hydrothermal deactivation under FCC conditions (0029-0032).
The limitation of claim 3 can be found in 0072.
	The limitation of claim 8-12 can be found in paragraphs 0061 and 0070 of Ravichandran or on column 7, lines 18-29 of Chester.
	Regarding claim 7, Ravichandran discloses the phosphorus content measured in terms of P2O5 is from 1 to 20 wt.% of the additive (0072). Neither Chester nor Ravichandran discloses the molar ratio of phosphorus to the combined amount of framework iron and framework aluminum. 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chester process modified by Ravichandran by selecting appropriate molar ratio of phosphorus to sum of iron and aluminum to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
  
 

   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772